Lundberg Stratton, J.,
dissenting. I continue to disagree with the majority’s decision in State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451, 715 N.E.2d 1062, upon which the majority relies herein in reversing the appellate court’s holding that R.C. 2305.011(A) is not unconstitutionally vague. Thus, I join in Chief Justice Moyer’s dissent and agree that Sheward should never have been accepted as an original action. I also reiterate my belief that 1996 Am.Sub.H.B. No. 350, including the amendments made to R.C. 2315.011, at issue in this case, addresses the single subject of tort reform.
Among other things, R.C. 2305.011(A) requires that a malpractice plaintiff file a certifícate of merit attesting that the theory of liability will not require expert testimony or that the plaintiff or plaintiffs attorney has reviewed the pertinent material with an expert who is willing to testify that there is a reasonable basis for the action. 146 Ohio Laws, Part II, 3908-3909. This court has already explicitly adopted the general notion that a complaint must be supported by a reasonable basis. See Civ.R. 11. By requiring a malpractice plaintiff to file a certificate of merit, the General Assembly created a device more focused on verification of complex issues inherent in malpractice cases so as to preclude frivolous actions and to clarify those legitimate claims that do exist. Thus, the constitutionality of the requirement of a certificate of merit is an important issue that should have been considered on its own merits with full briefing and oral *210argument. But the majority’s wholesale dismantling of Am.Sub.H.B. No. 350, under the pretext of a violation of the one-subject rule, will preclude this court from individually considering important issues like the one presented in this case.
Accordingly, for the aforementioned reasons I dissent.